DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit configured to carry out a method for detecting a cylinder specific combustion profile parameter value for an internal combustion engine” in claims 10-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of applicant’s disclosure indicates: ¶0028-¶0032.  “The described control device has a processing unit which is20 configured to carry out the method according to the first aspect or according to one of the examples described above. The control device also has a data memory in which the transfer function is stored……The instruction code can program a computer or other programmable devices, such as a control device for an engine of a motor vehicle for example, in such a way that the desired functions are executed.”

Allowable Subject Matter

Claims 1-5, 7-14, and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 10 recites: 
A control device for an internal combustion engine, the internal combustion engine having a reference cylinder with a cylinder pressure sensor and one or more non-reference cylinders, the control device comprising: 
a data memory storing a transfer function; 
and a processing unit detecting a cylinder-specific combustion profile parameter value for an internal combustion engine, the processing unit configured to: 
detect a toothed encoder signal; 
determine a cylinder-specific tooth time interval based on the toothed encoder signal; 
detect a pressure value for the reference cylinder; determine the combustion profile parameter value for the reference cylinder based on the pressure value; 
determine a cylinder-specific phase value for the non-reference cylinder based on a Fourier transformation of a part of the toothed encoder signal corresponding to the cylinder-specific tooth time interval; 
determine a phase value for the reference cylinder; 
determine the cylinder-specific combustion profile parameter value for the non-reference cylinder BASED ON: 
the cylinder-specific phase value for the non-reference cylinder, 
a stored transfer function which represents a relationship between the cylinder-specific combustion profile parameter and the phase value for the non-reference cylinder, 
the stored transfer function determined BASED ON previously measured phase values and associated combustion profile parameter values, the combustion profile parameter value for the reference cylinder, and the phase value for the reference cylinder; 
and 4Application No.: 17/320,875Docket No.: 2018P08499WOUS-CPReply to Office Action of April 28, 2022optimize combustion of the internal combustion engine based on the cylinder-specific combustion profile parameter value for the non-reference cylinder.
Stola et al. (U.S. 2017/0122839A1) and Yu et al. (U.S. 2015/0159569A1) are considered the closest prior art.  Stola discloses “A method of estimating the MFB50 combustion index of the cylinders of an internal combustion engine…” (Abstract) and and “It is described hereinafter the mode used by the control unit 8 for estimating the MFB50 combustion index in each cylinder 2 using the information provided by the sensors 7, 7* coupled to respective phonic wheels 5, 5*. The combustion index MFB50 (50% Mass Fraction Burnt) is the drive angle (i.e. the crank angle) at which 50% of the fuel mass has been burnt in the cylinder 2.” (¶0056).  In other words, Stola discloses methods and apparatus configured to estimate a combustion profile parameter value (e.g. Mass Fraction Burn, MFB50) based on processed signals from toothed encoders (Fig. 1/6, Phonic wheels 5/7) and cylinder pressure sensors (Fig. 6, items 9).  Yu discloses “Disclosed are a method and an apparatus of detecting a combustion phase of an engine by an angular acceleration signal and combustion data of a single cylinder. The method may include calculating a point of maximum angular acceleration of each engine cylinder during an explosion stroke, detecting a combustion phase of an engine cylinder provided with a combustion pressure sensor, calculating a time difference between the point of maximum angular acceleration and the combustion phase of the engine cylinder provided with the combustion pressure sensor, and determining a combustion phase of an engine cylinder where the combustion pressure sensor is not mounted by using the time difference and the point of maximum angular acceleration of the engine cylinder where the combustion pressure sensor is not mounted.” (Abstract).
However, the prior art whether considered separately or in combination fails to explicitly teach or suggest each and every limitation of the claim as indicated above when considered as a whole with the remaining limitation(s) of the claim(s).  Claim 1, and dependent claims 2-5, 7-9, 11-14 and 16-18 are allowable for at least the reason(s) presented above with respect to Claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747